Case 21-05002-tnw        Doc 15    Filed 03/19/21 Entered 03/19/21 12:03:07         Desc Main
                                   Document     Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

In re:                                        )     Case No. 19-51291
                                              )
        Giga Entertainment Media, Inc.        )     Chapter 7
                                              )
               Debtor                         )     Adv. Proc. No. 21-05002 (TRW)
____________________________________)
DAVID SHUTVET, RIVA WILKINS,                  )
GARY NERLINGER, PATRICIA                      )
GILCHRIST, LYLE GILLMAN, BOB                  )
BARNARD, ARTHUR MELLON                        )
And WILLIAM FREEMAN,                          )
                                              )
As owners of certain rights held by debtor’s )
estate and derivatively on behalf of debtor )
GIGA ENTERTAINMENT MEDIA, INC., )
                                              )
                       Plaintiff,             )
                                              )
        v.                                    )
                                              )
JAMES MASSA and EDDIE HUEY,                   )
                                              )
                               Defendants. )
____________________________________)




                  AGREED ORDER TO MODIFY BRIEFING SCHEDULE
                      ON DEFENDANTS’ MOTION TO DISMISS



         This matter having come before the Court by Agreed Order to Modify the Briefing

Schedule on defendants’ Motion to Dismiss the adversary proceeding; and all counsel having

consented to the proposed schedule modification.

         Defendants’ motion to dismiss was filed on March 4, 2021. [ECF No. 12] Pursuant to this

Court’s Order dated March 8, 2021 [ECF No. 13], a briefing schedule was entered by the Court
Case 21-05002-tnw        Doc 15    Filed 03/19/21 Entered 03/19/21 12:03:07              Desc Main
                                   Document     Page 2 of 3



setting March 19, 2021 as the date for the filing of opposition papers and setting March 26, 2021

as the date for reply papers. As a result of an internet outage which occurred due to Thunderstorms

this week, plaintiffs’ completion of opposition to the motion to dismiss was delayed. After

consultation between counsel, the parties agreed upon an extension and modification of the

briefing schedule as set forth herein, and the Court having reviewed the record and being

sufficiently advised;

       IT IS HEREBY ORDERED that the briefing schedule on defendants’ motion to dismiss

the adversary proceeding is modified as follows:

       a. Plaintiffs opposition to the Motion to Dismiss shall be due Wednesday, March 24, 2021

       b. Defendants’ reply papers shall be due on Thursday, April 1, 2021.

       Pursuant to Local Rule 9022-1(b), David A. Schrader shall cause a copy of this Order to

be served on each of the parties, not electronically served, designated to receive this Order

pursuance to Local Rule 9022-1(a) and shall file with the Court a certificate of service of the Order

upon such parties within seven (7) days of the entry of this Order.



                                                      ____________________________
                                                      Hon. Tracey N. Wise, U.S.B.J.
TENDERED BY:

PAYKIN KRIEG & ADAMS LLP

       /s/ David A. Schrader
David A. Schrader
Admitted Pro Hac
10 Grand Central
155 East 44th Street, 6th Fl.
New York, New York
dschrader@pka-law.com
Phone 347-879-2345
Fax 212 208-2646

Counsel for Plaintiffs
Case 21-05002-tnw     Doc 15      Filed 03/19/21 Entered 03/19/21 12:03:07   Desc Main
                                  Document     Page 3 of 3



SEEN AND AGREED:
CLINTON & PEED

  /s/ Timothy R. Clinton
Admitted Pro Hac Vice
1775 Eye Street, NW, Suite 1150
Washington, DC 20006
(202) 919-9491
(202) 919-9454 (fax)
Tim@clintonpeed.com

Counsel for Defendants James Massa and Eddie Huey
